                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  ROBERT D. JONES,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )      No.:    3:19-CV-398-TAV-DCP
                                                   )
  BRANDON STRYKER and                              )
  PHILIP M. JINKS,                                 )
                                                   )
                Defendants.                        )

                                 MEMORANDUM OPINION

         This civil matter is before the Court on defendants Brandon Stryker and Philip M.

  Jinks’s motion for summary judgment, in which they assert qualified immunity [Doc. 36].

  Plaintiff, proceeding pro se, responded in opposition [Doc. 42], and the defendants replied

  [Doc. 46]. Long after the deadline for responding to the instant motion, plaintiff filed a

  “Motion to Add Evidence that My Rights Were Violated” [Doc. 54], which the Court

  interprets as a motion to submit additional evidence and arguments in opposition to the

  motion for summary judgment. The matter is now ripe for adjudication. For the reasons

  set forth below, the defendants’ motion will be granted in part and denied in part.

  I.     Background

         Herein follows a summary of the facts as presented in plaintiff’s complaint. On

  November 1, 20181, plaintiff Robert Dennis Jones (“Jones”) was in a building located at


         1
            The complaint sets the date as November 15, 2018 [Doc. 1 at p. 4], but it is clear from
  the rest of the evidence in the record that the actual date was November 1, 2018. As the date is
  not material to the Court’s decision, the Court will use the actual date to avoid confusion.




Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 1 of 16 PageID #: 253
  1612 Grainger Ave, Knoxville, Tennessee (the “Building”) [Doc. 1 at p. 4]. At around

  4:40 P.M., officers from the City of Knoxville Police Department served a no-knock

  warrant on the Building [Id.]. Jones was standing in a hall inside the Building at the time,

  and upon seeing the officers, at least one of whom was holding an assault rifle2, Jones

  stepped into the kitchen [Id.]. Once in the kitchen, Jones clapped his hands, activating an

  “Eyespy” video camera3 which had been installed recently [Id.].

         A police officer (the “Arresting Officer”)4 entered the kitchen and pointed his gun

  at Jones [Id.]. The Arresting Officer told Jones to lay down on his stomach [Id. at p. 5].

  Jones lay down on his stomach, face down [Id. at p. 4]. The Arresting Officer told Jones

  to put his hands behind his back, which Jones did [Id. at p. 5]. The Arresting Officer

  handcuffed Jones and emptied Jones’s pockets [Id.].              After handcuffing Jones, the

  Arresting Officer used his “steel toed boots” to stomp on Jones’s head multiple times,

  forcing Jones’ face and head into the floor [Id.]. Jones screamed in pain and thought his

  “skull was cracked” [Id.]. After the Arresting Officer stopped, Jones told the Arresting

  Officer that he was being filmed [Id. at p. 4].




         2
            The weapon is referred to as an AR-15 at one point [Doc. 1 at p. 4], and an AK-47 at
  another [Doc. 1 at p. 5]. The discrepancy is not material to the Court’s ruling.
         3
            Although Jones alleges he has video footage of the events inside the Building, he has not
  presented that evidence to the Court. Instead, Jones has stated that he will post the video footage
  on social media if the case is not resolved to his satisfaction [Doc. 1 at p. 4].
         4
             In the complaint, Jones alleges that Brandon Stryker was the Arresting Officer. Jones
  later learned that it was Officer Shane Watson who performed the arrest [Doc. 22]. For the sake
  of clarity, the Court will refer to the officer who performed the arrest as the “Arresting Officer.”
  The Court addresses the legal ramifications of this case of mistaken identity in more detail below.
                                                   2


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 2 of 16 PageID #: 254
         Either the Arresting Officer [Id. at p. 5] or Officer Philip Jinks (“Jinks”) [Id. at p. 4]

  then picked Jones up from the floor. Jones contends that his head was “swollen up” by that

  time, and that he was about to pass out [Id. at p. 4]. Jinks grabbed Jones and Jones asked

  Jinks for medical treatment [Id. at 4-5]. Jinks refused [Id.]. As a result of the alleged

  assault by the Arresting Officer, Jones claims that he has suffered a loss of hearing, severe,

  constant headaches, blurry vision, and nightmares [Id. at p. 6].

         The complaint named several other officers as parties, but the Court ruled that the

  complaint only stated two claims: a claim of excessive force against the Arresting Officer

  and a claim against Jinks of deliberate indifference to Jones’s need for serious medical care

  [Doc. 5]. Any claims against the remaining named officers were dismissed [Id.].

  II.    Summary Judgment

         A.     Standard of Review

         Summary judgment is proper where there is “no genuine issue as to any material

  fact and . . . the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2).

  The Court may consider the pleadings, discovery, affidavits, and other evidence on the

  record in ruling on a motion for summary judgment. Id. In the Sixth Circuit, there is a

  genuine issue of fact “if the evidence is such that a reasonable jury could return a verdict

  for the non-moving party.” Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 451 (6th Cir.

  2004). “A fact is material only if its resolution will affect the outcome of the lawsuit.” Id.

  at 451–52. The Court must view the evidence in the light most favorable to the non-

  movant, as well as draw all reasonable inferences in the non-movant’s favor.                 See

                                                 3


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 3 of 16 PageID #: 255
  Sutherland v. Mich. Dep’t of Treasury, 344 F.3d 603, 613 (6th Cir. 2003). Thus, “the

  moving party has the initial burden of showing the absence of a genuine issue of material

  fact.” Hedrick, 355 F.3d at 451 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

  On a motion for summary judgment by a defendant asserting a sovereign immunity

  defense, the Court must adopt the plaintiff’s version of the facts. Campbell v. City of

  Springboro, 700 F.3d 779, 786 (6th Cir. 2012).

         Government officials are shielded from liability under the doctrine of qualified

  immunity “unless the facts alleged and the evidence produced, when viewed in the light

  most favorable to the plaintiff, would permit a reasonable juror to find that: (1) the

  defendant violated a constitutional right; and (2) the right was clearly established.”

  Morrison v. Board of Trustees of Green Township, 583 F.3d 394, 400 (6th Cir. 2009)

  (citation omitted). “A right is ‘clearly established’ if ‘the contours of the right are

  sufficiently clear that a reasonable official would understand that what he is doing violates

  that right.” Id. (citation omitted).

         B.     Excessive Force

         When considering a claim of qualified immunity, the Court must first define the

  right and determine whether that right was clearly established. A claim that a police officer

  used excessive force during an arrest falls under the Fourth Amendment. Id. “Whether an

  officer has exerted excessive force during the course of seizure is determined under an

  ‘objective reasonableness’ standard.” Id. at 401 (citation omitted). “This entails ‘balancing



                                               4


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 4 of 16 PageID #: 256
  the consequences to the individual against the government’s interests in effecting the

  seizure.” Id. (citations omitted). “The assessment involves a fact-specific inquiry based

  on the totality of the circumstances that ‘pays particular attention to the severity of the

  crime at issue, whether the suspect poses an immediate threat to the safety of the officers

  or others, and whether he is actively resisting arrest or attempting to evade arrest by flight.”

  Id. (citations omitted). A reviewing court analyzes the subject event in segments when

  assessing the reasonableness of a police officer’s actions. Id. (citation omitted). In this

  instance, there are two distinct segments: (1) the events leading up to and including the

  handcuffing of Jones; and (2) the alleged use of force on Jones after he was handcuffed

  and under the control of the officers.

         Based on the facts as presented in the complaint, Jones immediately complied with

  the Arresting Officer, laying down on his stomach and putting his hands behind his back

  [Doc. 1 at p. 4-5]. Jones does not allege that excessive force was used until after he was

  handcuffed, nor does he allege that he sustained any of the injuries at issue until after he

  was handcuffed [Id.]. The Arresting Officer disagrees. In his affidavit, the Arresting

  Officer describes the events as follows:

         Upon entering the residence, I observed the plaintiff flee towards the back of
         the residence and I followed in pursuit. The plaintiff ultimately ran into the
         kitchen where I saw him thrown an item that landed on the stove. I gave
         multiple verbal commands to the plaintiff to produce his hands. When the
         plaintiff did not comply with these commands, I forced the Plaintiff to the
         ground so that handcuffs could be applied to him. The plaintiff continued to
         resist on the kitchen floor, forcefully pulling his hands away from me and
         tucking them under his body. The plaintiff’s continued resistance required
         the use of force to get the plaintiff’s hands behind his back whereupon his

                                                 5


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 5 of 16 PageID #: 257
         hands were placed in handcuffs. I did not use any further force on the
         plaintiff after he was placed in handcuffs.

  [Doc. 36-3 at ¶ 5].

         Normally, at summary judgment, the evidence must be viewed in the light most

  favorable to the plaintiff. However, for the sequence of events leading up to the moment

  when Jones was actually in handcuffs and under the control of the police, there is an

  exception: namely, the fact that Jones has pled guilty to, and was convicted of, resisting

  arrest [Doc. 29-1 at p. 3].5 The Sixth Circuit has held that “[u]nder Tennessee law, an

  officer’s excessive use of force is a defense to a charge of resisting or evading arrest; thus,

  a guilty plea and resultant conviction of such a charge necessarily includes a finding that

  the officer did not use excessive force.” Parvin v. Campbell, 641 F. App’x 446, 449 (6th

  Cir. 2016). Claiming the use of excessive force in such a case would challenge the validity

  of the underlying conviction of resisting arrest, which is barred by the Supreme Court’s

  decision in Heck v. Humphrey, 512 U.S. 477 (1994). However, claims of excessive force

  are only barred as to the use of force before the subject was handcuffed and in the control

  of the police. Parvin, 641 F. App’x at 450. “In such a case, the force would not be

  ‘inextricably intertwined’ with the suspect’s resistance to arrest,” and a section 1983 action

  as to the post-arrest use of excessive force would not be barred. Id.




         5
            Jones argues that he was “forced” to enter a guilty plea to resisting arrest after he filed
  this 1983 action [Doc. 42 at ¶ 5]. That is an issue Jones would need to address in a challenge to
  the underlying state court conviction, not in this civil suit.
                                                   6


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 6 of 16 PageID #: 258
         In this instance, defendants have submitted pictures of Jones laying on the kitchen

  floor, in restraints [Doc. 36-2, Ex. A]. There appears to be a minor cut or abrasion on

         Jones’s elbow, and what may be a bruise on his lower back [Id.]. One of the photos

  also shows redness on Jones’s face and neck, near his left ear [Doc. 36-7].6 One of the

  booking photos of Jones shows what may be bruising on Jones’s face, around his left ear

  [Doc. 44 at p. 7]. Jones contends that one of the pictures shows evidence of injuries,

  including marks on his face, elbows, ear, side of his head, and mouth [Doc. 42 at ¶ 11].

  Regardless, some level of injury is shown, but there is no way for the Court to determine

  when those injuries were sustained, whether pre-arrest (meaning before Jones was in

  restraints and no longer resisting arrest) or post-arrest (when Jones was in restrains and

  when the Arresting Officer allegedly stomped on Jones’s head multiple times). This

  presents a question of material fact which the Court cannot resolve at summary judgment.

         The issue is further complicated by the fact that any “use of force after a suspect has

  been incapacitated or neutralized is excessive as a matter of law.” Morrison, 583 F.3d at

  404 (citations omitted). In clarifying this position, the Sixth Circuit explained:

         A police officer’s use of force against a suspect is justified by the threat posed
         by the suspect to the safety of the office or others. By contrast, when a
         suspect has already been restrained, the officer’s constitutional authority to
         use force is significantly more circumscribed. This constitutional line serves
         to ensure that a police officer’s authority to use legitimate force to detain
         does not cross into physical abuse of an incapacitated suspect.


         6
             The Court notes that the redness does not appear to be visible in the video footage
  submitted by defendants [Doc. 36-5]. Specifically, on Disc 1, at timestamp 17:14:32, on the
  camera showing the rear exterior of the vehicle, Jones is seen entering the back of the vehicle, and
  there is no apparent redness near Jones’s left ear.
                                                   7


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 7 of 16 PageID #: 259
  Id. at 405 (citation omitted). There is no de minimis injury requirement for excessive force

  claims in such a circumstance. “Rather, we have held that a plaintiff may ‘allege use of

  excessive force even where the physical contact between the parties did not leave excessive

  marks or cause excessive physical damage.’” Id. at 407 (citation omitted). “‘Gratuitous

  violence’ inflicted upon an incapacitated detainee constitutes an excessive use of force,

  even when the injuries suffered are not substantial.” Id. (citation omitted). Furthermore,

  the Sixth Circuit has held that “‘In this Circuit, the law is clearly established that an officer

  may not use additional gratuitous force once a suspect has been neutralized.’” Id. at 408

  (citations omitted).

         The Morrison decision is of special interest in this case, because it involved a 1983

  action which included an allegation that a police officer repeatedly pushed a subject’s face

  into the dirt after that subject had been handcuffed and placed on the ground, though the

  officer’s actions caused no significant physical injury to the subject. The court held that

  “it was ‘obvious’ that [the officer] could not push a handcuffed detainee’s face into the

  ground when there lacked a genuine threat to the safety of the officers or others.” Id.

  (citation omitted). In this case, Jones alleges that, after Jones was restrained, the Arresting

  Officer stomped on Jones’s head repeatedly. It goes without saying that stomping on a

  restrained subject’s head would constitute an unconstitutional use of gratuitous force. It is

  equally “obvious,” under Morrison that a reasonable officer would know that such an act

  was unconstitutional, meaning the right at issue was clearly established. Accordingly, the

  Arresting Officer is not entitled to qualified immunity on the claim of excessive force.

                                                 8


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 8 of 16 PageID #: 260
         Defendants argue that under Scott v. Harris, 550 U.S. 372 (2007) and its progeny,

  the Court is not required to defer to the plaintiff’s version of events if that version is

  “blatantly contradicted by the record.” Scott, 550 U.S. at 380. However, in addressing a

  similar case, Amerson v. Waterford Township, 562 Fed. App’x 484 (6th Cir. 2014), the

  Sixth Circuit ruled that Scott did not apply. Amerson involved a 1983 action in which

  plaintiff alleged that a police officer punched and kicked plaintiff in the head while plaintiff

  was lying on his stomach, with his hands cuffed behind his back, and offering no resistance.

  Id. at 486. There was no video footage of the incident, but the defendants relied on booking

  photographs and the interrogation video and argued that there were “no visible signs of

  injury – no swelling or bruising.” Id. at 488. The Amerson court refused to apply Scott,

  finding that “the booking photographs and interrogation video only make Amerson’s

  version of events less probable” rather than blatantly contradicting them. Id.

         The Court notes that defendants have also submitted prison records showing that

  Jones was seen by a medical practitioner the day after the events in question, and the

  records show no indication of injury [Doc. 44, Ex. C]. However, the Sixth Circuit,

  interpreting Scott, noted that Scott involved a circumstance where the video evidence could

  “‘speak for itself.’” Oliver v. Greene, 613 Fed. App'x 455, 457 (6th Cir. 2015) (quoting

  Scott, 550 U.S. at 378, n. 5). The Sixth Circuit went on to hold that “deposition testimony,

  affidavits, and prison records” do not qualify as evidence which rises to the level of

  speaking for itself. Oliver, 613 Fed. App’x at 457.



                                                 9


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 9 of 16 PageID #: 261
         In this instance, no party has submitted video footage of the actual moment of arrest

  and the subsequent alleged use of excessive force. Had defendants presented video footage

  conclusively establishing that the Arresting Officer did not stomp on Jones’s head, then

  Scott would apply. In the absence of such irrefutable evidence, the Court is required to

  view the facts in the light most favorable to the plaintiff.

          Accordingly, for the reasons discussed above, defendants’ motion for summary

  judgment will be denied as to the use of excessive force claim against the Arresting Officer.

  The Court turns next to the deliberate indifference claim against Jinks.

         C.     Deliberate Indifference to Need for Serious Medical Care

         A claim of deliberate indifference to a pretrial detainee’s need for serious medical

  care falls under the Fourteenth Amendment’s due process clause, providing the same

  protection for people in police custody pre-conviction as the Eighth Amendment provides

  for prisoners post-conviction. Burgess v. Fischer, 735 F.3d 462, 476 (6th Cir. 2013). The

  Sixth Circuit has established “a two-prong test with objective and subjective components

  to assess” claims that government officials were deliberately indifferent to a pretrial

  detainee’s serious medical needs.       Id. (citation omitted).   The first prong requires

  determining whether the plaintiff had a “sufficiently serious medical need” under the

  objective prong. Id. (citation omitted). “A medical need is sufficiently serious if it has

  been diagnosed by a physician that has mandated treatment or it is so obvious that even a

  lay person would easily recognize the need for medical treatment.             Blackmore v.

  Kalamazoo City, 390 F.3d 890, 897 (6th Cir. 2004). Superficial physical conditions, such

                                                10


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 10 of 16 PageID #: 262
  as minor “cuts, bruising, and swelling” are not “serious medical needs” requiring

  constitutionally guaranteed medical treatment. Burgess, 735 F.3d at 476 (citation omitted).

         The second prong requires determining whether “the defendant had a sufficiently

  culpable state of mind in denying medical care under the subjective prong.” Id. at 462

  (citation omitted). “There must be a showing of more than mere negligence, but something

  less than specific intent to harm or knowledge that harm will result is required.” Id.

  (citation omitted).

         In this instance, Jones alleges that he asked for medical treatment, but the mere fact

  that he asked for medical treatment is insufficient to support a 1983 action alleging

  deliberate indifference to serious medical needs. After reviewing all of the evidence in the

  record, the Court finds that Jones’s alleged injuries were not “so obvious that even a lay

  person would easily recognize the need for medical treatment.” Blackmore, 390 F.3d at

  897. Rather, the Court finds that the only visible injuries were minor cuts, such as the

  apparent abrasion on Jones’s elbow and possible bruising on his lower back [Doc.36-2]

  and near his left ear [Doc. 44 at p. 7]. The video footage provided by defendants also

  supports this finding [Doc. 36-5]. During the approximately two hours of footage, Jones

  displays no obvious signs of serious injury such that a lay person would recognize the need

  for medical aid. Jones has no apparent trouble speaking, there is no obvious slurring of his

  speech, there is no obvious facial or head trauma, and no obvious signs of bleeding.




                                               11


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 11 of 16 PageID #: 263
         In the complaint, Jones alleges loss of hearing, severe headaches, blurry vision, and

  nightmares [Doc. 1 at p. 6]. None of these injuries would seem to be the type that would

  be obvious to a lay person, and the Court found no apparent signs of such injuries in

  reviewing the video footage available. See Hammock v. Rogers, Case No. 1:17-CV-1939,

  2019 U.S. Dist. LEXIS 211022, at *49 (N.D. Ohio Nov. 13, 2019) (holding that “minor

  cuts to [plaintiff’s] lips and nose, and a loose tooth” were not the type that a lay person

  would recognize as needing medical attention).

         Jones also argues that he has lost teeth as a result of the alleged excessive use of

  force, though at least two of the three teeth he lost were removed while he was in jail, and

  not lost at the scene [Doc. 42]. It is unclear when the third tooth was lost. Certainly, the

  video footage shows no bleeding from the mouth that would be expected from lost teeth

  [Doc. 36-5]. Assuming, arguendo, that Jones’s teeth were damaged, but not lost, during

  the alleged use of excessive force, the damage was not so obvious as to alert the average

  lay person to the need for medical attention. The Court also notes that Jones has not

  amended his complaint to include allegations related to the loss of teeth, and to the extent

  that he intends to proceed with such claims, they will need to be included in an amended

  complaint, which the Court discusses in more detail below.

         As to the second prong, the Court finds that there is no evidence that Jinks acted

  with the necessary intent to deny Jones of obviously needed medical care. Rather, as the

  Court found above, there were no obvious signs that Jones needed serious medical

  attention. The minor injuries visible in the photographs taken at the scene are not the type

                                              12


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 12 of 16 PageID #: 264
  that would require medical attention, and in the absence of some obvious sign that Jones

  was suffering from a serious medical condition, Jinks was not required to provide Jones

  with immediate medical attention.

         For all of these reasons, the Court finds that Jinks is entitled to qualified immunity

  as to Jones’s claim of deliberate indifference to his serious medical needs. Accordingly,

  the motion for summary judgment will be granted as to the claim against Jinks.

  III.   Amendment of Plaintiff’s Complaint

         Having resolved the motion for summary judgment, the Court turns now to the issue

  of plaintiff’s failure to amend his complaint to name the proper party as the Arresting

  Officer. In his complaint, Jones named Brandon Stryker as the Arresting Officer [Doc. 1].

  Jones later moved to amend his complaint, indicating that Shane Watson, not Brandon

  Stryker, was the Arresting Officer [Doc. 22]. Jones’s motion to amend was denied because

  it failed to comply with the Local Rules and the Federal Rules of Civil Procedure [Doc.

  23]. Specifically, Jones failed to attach a copy of his proposed amended complaint to the

  motion, as required by Local Rule 15.1, and he failed to comply with Rule 7(b)(1) of the

  Federal Rules of Civil Procedure, which requires that motions must state with particularity

  the grounds for seeking an order and state the specific relief sought [Doc. 23].

         Jones moved to amend his complaint a second time, asking to remove Brandon

  Stryker as a party and replace him with Shane Watson, but he again failed to submit a

  proposed copy of the amended complaint [Doc. 26]. Because of his failure to submit the

  proposed amended complaint, the motion was again denied with leave to refile [Doc. 34].

                                               13


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 13 of 16 PageID #: 265
  More recently, Jones filed a “Motion for Shane Watson to be Accountable,” which the

  Court interprets as a motion to amend [Doc. 56]. However, Jones again failed to submit a

  copy of his proposed amended complaint. The Court will deny this motion with leave to

  refile, but the Court will only grant Jones one more chance to correctly amend his

  complaint.

         If Jones wishes to amend his complaint to replace Brandon Stryker with Shane

  Watson, and to assert any additional claims, then Jones should submit a motion which

  clearly states why and how he wishes to amend his complaint, and he must also submit a

  new complaint which includes all of the facts and claims he wishes to assert in this

  lawsuit. The Court will direct the Clerk of the Court to send Jones a blank Section 1983

  complaint form to use for this purpose. Jones shall have forty-five (45) days to submit a

  proper motion to amend and the proposed amended complaint. If Jones fails to do so, the

  Court will find that Jones has failed to prosecute this case and the Court will dismiss with

  prejudice all remaining claims pursuant to Rule 41(b) of the Federal Rules of Civil

  Procedure.

  IV.    Motion to Add Evidence

         Long after the deadline for responding to the instant motion, plaintiff filed a

  “Motion to Add Evidence that My Rights Were Violated” [Doc. 54], which the Court

  interprets as a motion to submit additional evidence and arguments in opposition to the

  motion for summary judgment. Local Rule 7.1(d) provides that no supplemental briefs

  shall be filed “without prior approval of the Court, except that a party may file a

                                              14


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 14 of 16 PageID #: 266
  supplemental brief of no more than 5 pages to call to the Court’s attention developments

  occurring after a party’s final brief is filed.” E.D. Tenn. L.C. 7.1(d).

         While plaintiff does not cite the relevant Local Rule, he does ask permission to

  submit additional information to the Court. The motion does not explain why plaintiff

  could not have presented this evidence and arguments with his original arguments. In an

  abundance of caution, the Court has reviewed the arguments presented in plaintiff’s

  motion, and they do not alter the Court’s decisions, set forth above. The Court has already

  denied summary judgment as to the claim of excessive force, and nothing in plaintiff’s

  motion establishes that Jones’s injuries were so severe that a lay person would recognize

  that he needed medical attention. In the absence of such a showing, Jinks remains entitled

  to qualified immunity. Accordingly, to the extent that the Court has considered plaintiff’s

  arguments, his motion to add evidence [Doc. 54] will be GRANTED.

  V.     Motion to Put Into Evidence of Rights Being Violated

         Plaintiff has also filed a motion alleging that his right to a fair trial has been violated

  in this case [Doc. 52]. The Court notes that discovery was stayed pending resolution of the

  issue of qualified immunity [Doc. 45]. This opinion resolves that issue, allowing the case

  to proceed as to plaintiff’s excessive force claim, and lifts the stay on discovery. To the

  extent that plaintiff complains because he has filed discovery related motions which have

  not been ruled on during the stay of discovery, and which now will be ruled on in due

  course, plaintiff’s motion [Doc. 52] will be DENIED as moot.



                                                 15


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 15 of 16 PageID #: 267
  VI.    Conclusion

         For the reasons stated above, the Court will GRANT defendants’ Motion [Doc. 36]

  for summary judgment as to defendant Jinks and will DENY defendants’ Motion [Doc. 36]

  as to defendant Stryker. Plaintiff’s Motion to Add Evidence [Doc. 54] is GRANTED.

  Plaintiff’s motion alleging a violation of his right to a fair trial [Doc. 52] is DENIED as

  moot. Plaintiff’s Motion for Shane Watson to be Accountable [Doc. 56] is hereby

  DENIED WITH LEAVE TO REFILE as a Motion to Amend. Plaintiff shall have forty-

  five (45) days to submit a proper motion to amend and the proposed amended complaint.

  Failure to do so will result in the dismissal, with prejudice, of all remaining claims pursuant

  to Rule 41(b). The stay of discovery [Doc. 45] in this matter is hereby LIFTED. The

  Clerk of the Court is DIRECTED to send plaintiff a blank Section 1983 complaint form

  with a copy of this opinion.

         ORDER ACCORDINGLY.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                16


Case 3:19-cv-00398-TAV-DCP Document 58 Filed 02/02/21 Page 16 of 16 PageID #: 268
